Exhibit 10.6
SUMMER ENERGY HOLDINGS, INC.
2012 STOCK OPTION AND STOCK AWARD PLAN
(Summer Energy Holdings, Inc. was formerly known as Castwell Precast
Corporation)
1. Establishment, Purpose and Term of Plan.
          1.1 Establishment. This Summer Energy Holdings, Inc. 2012 Stock Option
and Stock Award Plan (the "Plan") shall become effective upon the date that it
is approved by the stockholders of Summer Energy Holdings, Inc., f.k.a. Castwell
Precast Corporation (the "Company").
          1.2 Purpose. The purpose of the Plan is to advance the interests of
the Company and its shareholders by providing an incentive to attract, retain
and reward persons performing services for any Participating Company and by
motivating such persons to contribute to the growth and profitability of the
Company.
          1.3Term of Plan. The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Awards shall be granted, if at
all, within ten (10) years from the earlier of the date the Plan is adopted by
the Board or the date the Plan is duly approved by the shareholders of the
Company.
2. Definitions and Construction.
          2.1 Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:
               (a) "Administrator" means the Board or, with respect to any
matter as to which responsibility has been delegated to the Committee, the term
Administrator shall mean the Committee.
               (b) "Award" means any award or benefit granted to any participant
under the Plan, including, without limitation, the grant of an Option,
Restricted Stock Grant or Stock Appreciation Right.
               (c) "Board" means the Board of Directors of the Company. If one
or more Committees have been appointed by the Board to administer the Plan,
"Board" also means such Committee(s).
               (d) "Code" means the Internal Revenue Code of 1986, as amended,
and any applicable regulations promulgated thereunder.
               (e) "Committee" means the Compensation Committee or other
committee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. The Committee must be comprised of at
least two (2) members of the Board and shall be constituted in a manner as to
permit the Plan to comply with rule 16b-3 with respect to a plan intended to
qualify thereunder as a discretionary plan. Unless the powers of the Committee
have been specifically limited, the Committee shall have all of the powers of
the Board granted herein, including, without limitation, the power to amend or
terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law. Once appointed, the Committee shall
continue to serve in its designated capacity until otherwise directed by the
Board. From time to time the Board may increase the size of the Committee and
appoint additional members thereof, remove members (with or without cause) and
appoint new members in substitution therefor, fill vacancies, however caused,
and remove all members of the Committee and thereafter directly administer the
Plan, all to the extent permitted by Rule 16b-3 with respect to a plan intended
to qualify thereunder as a discretionary plan.
               (f) "Company" means Summer Energy Holdings, Inc., f.k.a. Castwell
Precast Corporation, a Nevada corporation, or any successor corporation thereto.
               (g) "Consultant" means any person, including an advisor, engaged
by a Participating Company to render services other than as an Employee or a
Director.

 

--------------------------------------------------------------------------------

 
               (h) "Director" means a member of the Board or of the board of
directors of any other Participating Company.
               (i) "Disability" means, with respect to a Grantee, that the
Grantee has any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than twelve (12) months, and which renders
the Grantee unable to engage in any substantial gainful activity. A Grantee
shall not be considered to have a Disability unless Grantee furnishes proof of
the existence thereof in such form and manner, and at such time, as the
Administrator may require, and the Administrator determines in its discretion
that the Grantee has such a medically determinable physical or mental
impairment.
               (j) "Employee" means any person treated as an employee (including
an Officer or a Director who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a Director nor payment of a
director's fee shall be sufficient to constitute employment for purposes of the
Plan.
               (k) "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
               (l) "Fair Market Value" means, as of any date, the value of a
share of Stock or other property as determined by the Administrator, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:
                    (i) If, on such date, the Stock is listed on any established
stock exchange or a national market system, including without limitation the
National Market System of the National Association of Securities Dealers, Inc.
Automated Quotation ("NASDAQ") System, the Fair Market Value of a share of Stock
shall be the closing price of a share of Stock (or the mean of the closing bid
and asked prices of a share of Stock if the Stock is so quoted instead) as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable. If the relevant date does not fall on a day on which the Stock
has traded on such securities exchange or market system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded prior to the relevant date, or such other appropriate day as shall
be determined by the Administrator, in its discretion. If the Stock is listed on
a market system but is not actively traded in such amounts and as frequently as
the Administrator deems necessary, in its sole discretion, to determine the Fair
Market Value of a share of Stock, then the Administrator shall determine, in its
sole discretion, the value of a share of Stock.
                    (ii) If, on such date, there is no public market for the
Stock, the Fair Market Value of a share of Stock shall be as determined by the
Administrator in good faith without regard to any restriction other than a
restriction which, by its terms, will never lapse.
               (m) "Grant Agreement" means a written agreement, including any
related form of stock option grant agreement, restricted stock grant agreement
or stock appreciation right grant agreement, between the Company and a Grantee
setting forth the terms, conditions and restrictions of the Award granted to the
Grantee and any shares acquired upon the exercise thereof.
               (n) "Grantee" means a person who has been granted one or more
Awards.
               (o) "Incentive Stock Option" means an Option intended to be (as
set forth in the Grant Agreement) and which qualifies as an incentive stock
option within the meaning of Section 422(b) of the Code. An Option shall only be
treated as an Incentive Stock Option pursuant to the Plan if it is originally
designated as an Incentive Stock Option in the Grant Agreement. An Option
originally designated in a Grant Agreement as an Incentive Stock Option may
nonetheless be treated as a Nonstatutory Stock Option if the Option at any time
after grant fails to meet to requirements for incentive stock option treatment
under Section 422 of the Code.
               (p) "Insider" means an officer or a Director of the Company or
any other person whose transactions in Stock are subject to Section 16 of the
Exchange Act.

2
 

--------------------------------------------------------------------------------

 
               (q) "Nonstatutory Stock Option" means an Option not intended to
be (as set forth in the Grant Agreement) or which does not qualify as an
Incentive Stock Option. An Option which is designated as a Nonstatutory Stock
Option in the Grant Agreement pursuant to which the Option was granted shall in
all events be treated as a Nonstatutory Stock Option. Furthermore, an Option
originally designated as an Incentive Stock Option may subsequently become a
Nonstatutory Stock Option upon the Option subsequently failing the meet the
requirements for incentive stock option under Section 422 of the Code.
               (r) "Officer" means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
               (s) "Option" means a right to purchase a specified number of
shares of Stock (subject to adjustment as provided in Section 4.3) pursuant to
the terms and conditions of the Plan. An Option may be either an Incentive Stock
Option or a Nonstatutory Stock Option.
               (t) "Parent Corporation" means any present or future "parent
corporation" of the Company, as defined in Section 424(e) of the Code.
               (u) "Participating Company" means the Company or any Parent
Corporation or Subsidiary Corporation.
               (v) "Plan" means this 2012 Stock Option and Stock Award Plan, as
amended from time to time in accordance with the terms hereof.
               (w) "Restricted Stock" means shares of Stock granted under the
Plan that are subject to the restrictions set forth in Section 7 hereof.
               (x) "Restricted Stock Grant" means an Award representing the
right to receive a specified number of shares of Restricted Stock (subject to
adjustment as provided in Section 4.3) pursuant to the terms and conditions of
the Plan. 
               (y) "Rule 16b-3" means Rule 16b-3 under the Exchange Act, as
amended from time to time, or any successor rule or regulation.
               (z) "Securities Act" means the Securities Act of 1933, as
amended.
               (aa) "Service" means a Grantee's employment or service with a
Participating Company, whether in the capacity of an Employee, a Director or a
Consultant. The Grantee's Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Grantee renders Service to a
Participating Company or a change in the Participating Company for which the
Grantee renders such Service, provided that there is no interruption or
termination of the Grantee's Service. Furthermore, a Grantee's Service with a
Participating Company shall not be deemed to have terminated if the Grantee
takes any military leave, sick leave, or other bona fide leave of absence
approved by such Participating Company; provided, however, that if any such
leave exceeds ninety (90) days, on the ninety-first (91st) day of such leave the
Grantee's Service shall be deemed to have terminated unless the Grantee's right
to return to Service with such Participating Company is guaranteed by statute or
contract. Notwithstanding the foregoing, unless otherwise designated by the
Participating Company or required by law, a leave of absence shall not be
treated as Service for purposes of determining vesting under the Grantee's Grant
Agreement. The Grantee's Service shall be deemed to have terminated either upon
an actual termination of Service or upon the corporation for which the Grantee
performs Service ceasing to be a Participating Company. Subject to the
foregoing, the Company, in its discretion, shall determine whether the Grantee's
Service has terminated and the effective date of such termination.
               (bb) "Stock" means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.3.
               (cc) "Stock Appreciation Right" means the right to receive an
amount determined in accordance with Section 8 hereof.

3
 

--------------------------------------------------------------------------------

 
               (dd) "Stock Appreciation Right Grant" means an Award representing
the right to receive Stock Appreciation Rights with respect to a specified
number of shares of Stock (subject to adjustment as provided in Section 4.3)
pursuant to the terms and conditions of the Plan.
               (ee) "Subsidiary Corporation" means any present or future
"subsidiary corporation" of the Company, as defined in Section 424(f) of the
Code.
               (ff) "Ten Percent Owner" means a Grantee who, at the time an
Award is granted to the Grantee, owns, or is deemed within the meaning of
Section 422(b)(6) of the Code to own, stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of a
Participating Company within the meaning of Section 422(b)(6) of the Code.
          2.2 Construction. To the extent any provision herein conflicts with
the conditions of any relevant tax law or regulation which are relied upon for
tax relief in respect of a particular Award or Stock granted to a Grantee
pursuant to this Plan, the provisions of said law or regulation shall prevail
over those of the Plan, and the Administrator is empowered to interpret and
enforce the said prevailing provisions. Captions and titles contained herein are
for convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term "or" is not intended to be exclusive, unless the context clearly
requires otherwise.
3. Administration.
 Administration by the Administrator. The Plan shall be administered by the
Board, which may delegate such responsibilities in whole or in part to a
Committee. Members of the Committee may be appointed from time to time by, and
shall serve at the pleasure of, the Board. The Board may limit the composition
of the Committee to those persons necessary to comply with the requirements of
Section 162(m) of the Code and Section 16 of the Exchange Act. All questions of
interpretation of the Plan or of any Award shall be determined by the
Administrator (the Board, or to the Committee to which the Board has delegated
such responsibility), and such determinations shall be final and binding upon
all persons having an interest in the Plan or such Option.
 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered by the Committee in compliance with the requirements of Rule
16b-3 with respect to a plan intended to qualify thereunder as a discretionary
plan.
 Powers of the Administrator. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Administrator shall have the
full and final power and authority, in its discretion:
               (a) to determine the persons to whom, and the time or times at
which, Awards shall be granted and the number of shares of Stock to which each
Award relates;
               (b) to designate Options as Incentive Stock Options or
Nonstatutory Stock Options;
               (c) to determine the Fair Market Value of shares of Stock or
other property;
               (d) to determine the terms, conditions and restrictions, not
inconsistent with the terms of the Plan, applicable to each Award (which need
not be identical) and any shares acquired upon the exercise thereof, including,
without limitation, (i) the exercise price of an Option, (ii) the Grant Value of
a Stock Appreciation Right, (iii) the method of payment for shares purchased
upon the exercise of an Option, (iv) the method of payment for the amount due
upon exercise of a Stock Appreciation Right, (v) the method for satisfaction of
any tax withholding obligation arising in connection with the grant or exercise
of an Award, including by the withholding or delivery of shares of stock, (vi)
the timing, terms and conditions of the exercisability of the Award or the
vesting of any shares acquired upon the exercise thereof, (vii) the time of the
expiration of the Award, (viii) the effect of the Grantee's termination of
Service with the Participating Companies on any of the foregoing, and (ix) all
other terms, conditions and restrictions applicable to the Award or such shares
not inconsistent with the terms of the Plan;

4
 

--------------------------------------------------------------------------------

 
               (e) to approve one or more forms of Grant Agreement;
               (f) to reduce the exercise price of any Option to the then
current Fair Market Value if the Fair Market Value of the Stock covered by such
Option shall have declined since the date the Option was granted;
               (g) to amend, modify, extend, cancel, renew, reprice or otherwise
adjust the exercise price of, or grant a new Award in substitution for, any
Award or to waive any restrictions or conditions applicable to any Award or any
shares acquired upon the exercise thereof;
               (h) to accelerate, continue, extend or defer the exercisability
of any Award or the vesting of any shares acquired upon the exercise thereof,
including with respect to the period following a Grantee's termination of
Service with the Participating Companies;
               (i) to prescribe, amend or rescind rules, guidelines and policies
relating to the Plan, or to adopt supplements to, or alternative versions of,
the Plan, including, without limitation, as the Administrator deems necessary or
desirable to comply with the laws of, or to accommodate the tax policy or custom
of, foreign jurisdictions whose citizens may be granted Awards; and
               (j) to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Grant Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Board may deem advisable to the extent consistent with the Plan and
applicable law.
          3.4 Effect of Administrator's Decision. Whether explicitly provided
elsewhere in this Plan with respect to any matter, all decisions, determinations
and interpretations of the Administrator provided in this Plan shall be made in
the Administrator's sole and absolute discretion, and shall be final and binding
on all Grantees and any other holders of any Awards. No member of the Committee
or the Board shall be liable for any action taken or determination made in good
faith with respect to the Plan or any Award granted hereunder. All such
interpretations, rules, determinations, terms and conditions shall be made and
prescribed in the context of preserving the tax status under Section 422 of the
Code of those Options which are designated as Incentive Stock Options.
 Shares Subject to Plan.
 Maximum Number of Shares Issuable. Subject to adjustment as provided in Section
4.3, the maximum aggregate number of (i) shares of Stock that may be issued
under the Plan and (ii) shares of Stock with respect to which Stock Appreciation
Rights may be granted, shall be Seven Hundred Eighty-Five Thousand (785,000) and
shall consist of authorized but unissued or reacquired shares of Stock or any
combination thereof. Such number of shares of Stock may be issued under this
Plan pursuant to Incentive Stock Options, Nonstatutory Stock Options, Restrict
Stock Grants, Stock Appreciation Right Grants, or any combination thereof, so
long as the aggregate number of shares so issued does not exceed such number of
shares, as adjusted. If an outstanding Award for any reason expires or is
terminated or canceled or if shares of Stock are acquired upon the exercise of
an Award subject to a Company repurchase option and are repurchased by the
Company at the Grantee's exercise price, the shares of Stock allocable to the
unexercised portion of such Award or such repurchased shares of Stock shall
again be available for issuance under the Plan.
 Section 162(m) Limitation. No Employee of the Company or of a Participating
Company shall be eligible to be granted Awards covering more than Two hundred
Thousand (200,000) shares of Stock during any calendar year. The foregoing shall
not apply, however, until the first date upon which any class of common equity
securities of the Company are required to be registered under Section 12 of the
Exchange Act. This Section 4.2 shall not apply until the earliest time as
required by Section 162(m) of the Code and the rules and regulations thereunder.

5
 

--------------------------------------------------------------------------------

 
 Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan and to any outstanding Awards and in the exercise price per share of
any outstanding Awards. If a majority of the shares which are of the same class
as the shares that are subject to outstanding Awards are exchanged for,
converted into, or otherwise become (whether or not pursuant to an Ownership
Change Event, as defined in Section 10.1) shares of another corporation (the
"New Shares"), the Administrator may unilaterally amend the outstanding Awards
to provide that such Awards are exercisable for New Shares. In the event of any
such amendment, the number of shares subject to, and the exercise price per
share of, the outstanding Awards shall be adjusted in a fair and equitable
manner as determined by the Administrator, in its discretion. Notwithstanding
the foregoing, any fractional share resulting from an adjustment pursuant to
this Section 4.3 shall be rounded down to the nearest whole number, and in no
event may the exercise price of any Award be decreased to an amount less than
the par value, if any, of the stock subject to the Award. The adjustments
determined by the Administrator pursuant to this Section 4.3 shall be final,
binding and conclusive.
 Eligibility and Award Limitations.
 Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants, and Directors. For purposes of the foregoing sentence, "Employees,"
"Consultants" and "Directors" shall include prospective Employees, prospective
Consultants and prospective Directors to whom Awards are granted in connection
with written offers of an employment or other service relationships with a
Participating Company. Eligible persons may be granted more than one (1) Award.
 Award Grant Restrictions. Any person who is not an Employee on the effective
date of the grant of an Award to such person may not be granted an Incentive
Stock Option. An Incentive Stock Option granted to a prospective Employee upon
the condition that such person become an Employee shall be deemed granted
effective on the date such person commences Service with a Participating
Company, with an exercise price determined as of such date in accordance with
Section 6.1.
 Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Companies, including the Plan) become exercisable by a Grantee for
the first time during any calendar year for stock having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portions of such
options which exceed such amount shall be treated as Nonstatutory Stock Options.
For purposes of this Section 5.3, options designated as Incentive Stock Options
shall be taken into account in the order in which they were granted, and the
Fair Market Value of stock shall be determined as of the time the option with
respect to such stock is granted. If the Code is amended to provide for a
different limitation from that set forth in this Section 5.3, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section 5.3, the Grantee may designate which portion of such Option the Grantee
is exercising. In the absence of such designation, the Grantee shall be deemed
to have exercised the Incentive Stock Option portion of the Option first.
Separate certificates representing each such portion shall be issued upon the
exercise of the Option.
          5.4 Non-Uniform Determinations. The Administrator's determinations
under the Plan (including without limitation determinations of the persons to
receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the agreements evidencing same) need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.
 Terms and Conditions of Options.
          Options shall be evidenced by Grant Agreements specifying the number
of shares of Stock covered thereby, in such form as the Administrator shall from
time to time establish. No Option or purported Option shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Grant
Agreement. Grant Agreements may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

6
 

--------------------------------------------------------------------------------

 
          6.1 Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Administrator, including performance criteria with respect
to the Company, a Participating Company and/or the Grantee, and as shall be
permissible under the terms of the Plan. An Option may not be exercised for a
fraction of a Share. An Option shall be deemed to be exercised when written
notice of such exercise has been given to the Company in accordance with the
terms of the Grant Agreement by the person entitled to exercise the Option and
full payment for the Stock with respect to which the Option is exercised has
been received by the Company. Full payment may, as authorized by the
Administrator, consist of any consideration and method of payment allowable
under Section 6.4 of the Plan. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Stock, no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly upon
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 hereof. Exercise of an Option in any manner
shall result in a decrease in the number shares of Stock which thereafter may be
available, both for purposes of the Plan and for sale under the Option, by the
number of shares of Stock as to which the Option is exercised.
 Exercise Price. The exercise price for each Option shall be established in the
discretion of the Administrator; provided, however, that (a) the exercise price
per share for an Incentive Stock Option granted to a Ten Percent Owner shall not
be less than one hundred ten percent (110%) of the Fair Market Value of a share
of Stock on the effective date of grant of the Option and (b) the exercise price
per share for either an Incentive Stock Option granted to a person other than a
Ten Percent Owner or a Nonstatutory Stock Option granted to any person shall not
be less than the Fair Market Value of a share of Stock on the effective date of
grant of the Option. Notwithstanding the foregoing, an Option (whether an
Incentive Stock Option or a Nonstatutory Stock Option) may be granted with an
exercise price lower than the minimum exercise price set forth above if such
Option is granted pursuant to an assumption or substitution for another option
in a manner qualifying under the provisions of Section 424(a) of the Code.
 Exercise Period. Options shall be exercisable at such time or times, or upon
such event or events, and subject to such terms, conditions, performance
criteria, and restrictions as shall be determined by the Administrator and set
forth in the Grant Agreement evidencing such Option; provided, however, that (a)
no Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option, (b) no Incentive Stock Option granted to
a Ten Percent Owner shall be exercisable after the expiration of five (5) years
after the effective date of grant of such Option, (c) no Option granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the date on which such person commences Service with a
Participating Company, and (d) unless otherwise permitted by applicable law, and
with the exception of an Option granted to an officer, Director or Consultant,
no Option shall become exercisable at a rate less than twenty percent (20%) per
year over a period of five (5) years from the effective date of grant of such
Option, subject to the Grantee's continued Service. Subject to the foregoing,
unless otherwise specified by the Administrator in the grant of an Option, any
Option granted hereunder shall have a term of ten (10) years from the effective
date of grant of the Option.
 Payment of Exercise Price.
 Forms of Consideration Authorized. Except as otherwise provided below, payment
of the exercise price for the number of shares of Stock being purchased pursuant
to any Option shall be made (i) in cash, by check or cash equivalent, (ii) by
tender to the Company, or attestation to the ownership, of shares of Stock owned
by the Grantee having a Fair Market Value (as determined by the Administrator
without regard to any restrictions on transferability applicable to such stock
by reason of federal or state securities laws or agreements with an underwriter
for the Company) not less than the exercise price, (iii) by the assignment of
the proceeds of a sale or loan with respect to some or all of the shares being
acquired upon the exercise of the Option (including, without limitation, through
an exercise complying with the provisions of Regulation T as promulgated from
time to time by the Board of Governors of the Federal Reserve System) (a
"Cashless Exercise"), (iv) by such other consideration as may be approved by the
Administrator from time to time to the extent permitted by applicable law, or
(v) by any combination of the foregoing. The Administrator may at any time or
from time to time, by adoption of or by amendment to the standard forms of Grant
Agreement described in Section 9, or by other means, grant Options which do not
permit all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

7
 

--------------------------------------------------------------------------------

 
               (b) Limitations on Forms of Consideration.
 Tender of Stock. Notwithstanding the foregoing, an Option may not be exercised
by tender to the Company, or attestation to the ownership, of shares of Stock to
the extent such tender or attestation would constitute a violation of the
provisions of any law, regulation or agreement restricting the redemption of the
Company's stock. Unless otherwise provided by the Administrator, an Option may
not be exercised by tender to the Company, or attestation to the ownership, of
shares of Stock unless such shares either have been owned by the Grantee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.
 Cashless Exercise. The Company reserves, at any and all times, the right, in
the Company's sole and absolute discretion, to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.
 Tax Withholding. The Company shall have the right, but not the obligation, to
deduct from the shares of Stock issuable upon the exercise of an Option, or to
accept from the Grantee the tender of, a number of whole shares of Stock having
a Fair Market Value, as determined by the Administrator, equal to all or any
part of the federal, state, local and foreign taxes, if any, required by law to
be withheld by any Participating Company with respect to such Option or the
shares acquired upon the exercise thereof. Alternatively or in addition, in its
discretion, the Administrator shall have the right to require the Grantee,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise, to make adequate provision for any such tax withholding
obligations of any Participating Company arising in connection with the Option
or the shares acquired upon the exercise thereof. The Company shall have no
obligation to deliver shares of Stock or to release shares of Stock from an
escrow established pursuant to the Grant Agreement until all of the
Participating Companies' tax withholding obligations have been satisfied by the
Grantee.
 Repurchase Rights. Stock acquired by the exercise of an Option granted under
the Plan may be subject to a right of first refusal, one or more repurchase
options, or other conditions and restrictions as determined by the Board in its
discretion at the time the Option is granted. In exercising its right of first
refusal or other repurchase right, the repurchase price may be paid by the
Company, or its assignee, by cash, check, or cancellation of indebtedness. The
Company shall have the right to assign at any time any repurchase right it may
have, whether or not such right is then exercisable, to one or more persons as
may be selected by the Company. Upon request by the Company, each Grantee shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions. If not exercised before, a right to repurchase pursuant
to this Section 6.6 shall automatically expire on the earlier of: (1) ninety-one
(91) days after the date of exercise of the Option with respect to which the
securities were acquired, or (2) the first date upon which any class of common
equity securities of the Company are required to be registered under Section 12
of the Exchange Act.
 Effect of Termination of Service.
 Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein, an Option shall be exercisable after a Grantee's
termination of Service as follows:
 Disability. If the Grantee's Service with the Participating Companies is
terminated because of the Disability of the Grantee, the Option, to the extent
unexercised and exercisable on the date on which the Grantee's Service
terminated, may be exercised by the Grantee (or the Grantee's guardian or legal
representative) at any time prior to the expiration of six (6) months (or such
longer period of time as determined by the Administrator, in its discretion)
after the date on which the Grantee's Service terminated, but in any event no
later than the date of expiration of the Option's term as set forth in the Grant
Agreement evidencing such Option (the "Option Expiration Date").

8
 

--------------------------------------------------------------------------------

 
 Death. If the Grantee's Service with the Participating Companies is terminated
because of the death of the Grantee, the Option, to the extent unexercised and
exercisable on the date on which the Grantee's Service terminated, may be
exercised by the Grantee's legal representative or other person who acquired the
right to exercise the Option by reason of the Grantee's death at any time prior
to the expiration of six (6) months (or such longer period of time as determined
by the Administrator, in its discretion) after the date on which the Grantee's
Service terminated, but in any event no later than the Option Expiration Date.
The Grantee's Service shall be deemed to have terminated on account of death if
the Grantee dies within thirty (30) days (or such longer period of time as
determined by the Administrator, in its discretion) after the Grantee's
termination of Service.
 Termination After Change in Control. The Administrator may, in its discretion,
provide in any Grant Agreement that if the Grantee's Service with the
Participating Companies ceases as a result of "Termination After Change in
Control" (as defined in such Grant Agreement), then (1) the Option, to the
extent unexercised and exercisable on the date on which the Grantee's Service
terminated, may be exercised by the Grantee (or the Grantee's guardian or legal
representative) at any time prior to the expiration of six (6) months (or such
longer period of time as determined by the Administrator, in its discretion)
after the date on which the Grantee's Service terminated, but in any event no
later than the Option Expiration Date, and (2) the exercisability and vesting of
the Option and any shares acquired upon the exercise thereof shall be
accelerated effective as of the date on which the Grantee's Service terminated
to such extent, if any, as shall have been determined by the Administrator, in
its discretion, and set forth in the Grant Agreement.
 Other Termination of Service. If the Grantee's Service with the Participating
Companies terminates for any reason, except Disability or death, the Option, to
the extent unexercised and exercisable by the Grantee on the date on which the
Grantee's Service terminated, may be exercised by the Grantee within ninety (90)
days (or such longer period of time as determined by the Administrator, in its
discretion) after the date on which the Grantee's Service terminated, but in any
event no later than the Option Expiration Date.
 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if the
exercise of an Option within the applicable time periods set forth in Section
6.7(a) is prevented by the provisions of Section 13 below, the Option shall
remain exercisable until thirty (30) days (or such longer period of time as
determined by the Administrator, in its discretion) after the date the Grantee
is notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.
 Extension if Grantee Subject to Section 16(b). Notwithstanding the foregoing,
if a sale within the applicable time periods set forth in Section 6.7(a) of
shares acquired upon the exercise of the Option would subject the Grantee to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Grantee would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Grantee's termination of Service, or (iii) the Option Expiration Date.
          6.8 Buyout Provisions. The Administrator may at any time offer to buy
out, for a payment in cash or shares of Stock, an Option previously granted,
based on such terms and conditions as the Administrator shall establish and
communicate to the Grantee at the time that such offer is made.
7. Terms and Conditions of Restricted Stock Grants
Restricted Stock Grants shall be evidenced by Grant Agreements specifying the
number of shares of Restricted Stock covered thereby, in such form as the
Administrator shall from time to time establish. No Restricted Stock Grant or
purported Restricted Stock Grant shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Grant Agreement. Grant Agreements
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:
          7.1 Restrictions. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of, except by
will or the laws of descent and distribution, for such period as the
Administrator shall determine from the date on which the Award is granted (the
"Restricted Period"). The Administrator may also impose such additional or
alternative restrictions and conditions on the shares of Restricted Stock as it
deems appropriate, including but not limited to the satisfaction of performance
including performance

9
 

--------------------------------------------------------------------------------

 
criteria with respect to the Company, a Participating Company and/or the
Grantee, and as shall be permissible under the terms of the Plan. Certificates
for shares of Restricted Stock shall bear an appropriate legend referring to
such restrictions, and any attempt to dispose of any such shares in
contravention of such restrictions shall be null and void ab initio and without
effect. During the Restricted Period, such certificates shall be held with an
agent designated by the Administrator under the terms and conditions of escrow
and security agreements approved by the Administrator. In determining the
Restricted Period of an Award the Administrator may provide that the foregoing
restrictions shall lapse with respect to specified percentages of the awarded
shares on successive anniversaries of the date of such Award.
          7.2 Adjustment of Performance Goals. The Administrator may adjust
performance goals for any shares of Restricted Stock to take into account
changes in law and accounting and tax rules and to make such adjustments as the
Administrator deems necessary or appropriate to reflect the inclusion or the
exclusion of the impact of extraordinary or unusual items, events or
circumstances. The Administrator also may adjust the performance goals by
reducing the amount to be received by any Grantee pursuant to an Award if and to
the extent that the Administrator deems it appropriate.
          7.3 Repurchase Rights. Restricted Stock granted under the Plan may be
subject to a right of first refusal, one or more repurchase options, or other
conditions and restrictions as determined by the Board in its discretion at the
time the Restricted Stock is granted. In exercising its right of first refusal
or other repurchase right, the repurchase price may be paid by the Company, or
its assignee, by cash, check, or cancellation of indebtedness. The Company shall
have the right to assign at any time any repurchase right it may have, whether
or not such right is then exercisable, to one or more persons as may be selected
by the Company. Upon request by the Company, each Grantee shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Restricted Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Restricted Stock acquired hereunder for
the placement on such certificates of appropriate legends evidencing any such
transfer restrictions. If not exercised before, a right to repurchase pursuant
to this Section 7.3 shall automatically expire on the earlier of: (1) one (1)
year after the date of grant of the Restricted Stock Grant with respect to which
the securities were acquired, or (2) the first date upon which any class of
common equity securities of the Company are required to be registered under
Section 12 of the Exchange Act.
          7.4 Forfeiture. Subject to such exceptions as may be determined by the
Administrator, upon the termination of the Grantee's Service for any reason
prior to the expiration of the Restricted Period of an Award, any shares
remaining subject to restrictions (after taking into account the provisions of
Section 7.6) shall thereupon be forfeited by the Grantee and transferred to, and
reacquired by, the Company at no cost to the Company, subject to all applicable
law.
          7.5 Ownership. During the Restricted Period the Grantee shall possess
all incidents of ownership of such shares of Restricted Stock, subject to
Section 7.1, including the right to receive dividends with respect to such
shares and to vote such shares.
8. Terms and Conditions of Stock Appreciation Right Grants
          Stock Appreciation Rights shall be evidenced by Grant Agreements
specifying the number of rights grants, in such form as the Administrator shall
from time to time establish. No Stock Appreciation Right or purported Stock
Appreciation Right shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Grant Agreement. Grant Agreements may incorporate
all or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:
          8.1 Value of Stock Appreciation Right. Each Stock Appreciation Right
shall entitle the Grantee to receive, subject to the terms and conditions of
this Plan and the Grant Agreement relating thereto, a payment in an amount equal
to the positive difference, if any, obtained by deducting (i) the Fair Market
Value of one share of Stock as of the Stock Appreciation Right's grant date or
such greater amount as may be set forth by the Committee in the Grant Agreement
(the "Grant Value"), subject to adjustment in accordance with this Plan from
(ii) the Fair Market Value of one share of Stock as of the exercise date for the
Stock Appreciation Right.

10
 

--------------------------------------------------------------------------------

 
          8.2 Exercise of Stock Appreciation Rights.
               (a) Election to Exercise Vested Stock Appreciation Right. Any
Stock Appreciation Right granted hereunder shall be exercisable at such times
and under such conditions as determined by the Administrator, including
performance criteria with respect to the Company, a Participating Company and/or
the Grantee, and as shall be permissible under the terms of the Plan. A Stock
Appreciation Right may not be exercised with respect to a fraction of a Share. A
Stock Appreciation Right shall be deemed to be exercised when written notice of
such exercise has been given to the Company in accordance with the terms of the
Grant Agreement by the person entitled to exercise the Stock Appreciation Right,
which notice will specify the number of vested Stock Appreciation Rights which
Grantee is electing to exercise.
               (b) Deemed Exercise of Stock Appreciation Rights. Except as
otherwise provided in the Grant Agreement and subject to any additional
restrictions set forth in the Grant Agreement, upon the Grantee's termination of
Service (whether due to death, Disability or any other reason) or upon a Change
in Control, the Grantee will be deemed to have exercised all vested Stock
Appreciation Rights.
          8.3 Exercise Period. Stock Appreciation Rights shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria, and restrictions as shall be determined by the
Administrator and set forth in the Grant Agreement evidencing such Stock
Appreciation Right; provided, however, that no Stock Appreciation Right shall be
exercisable after the expiration of ten (10) years after the effective date of
grant of such Stock Appreciation Right and unless otherwise permitted by
applicable law, and with the exception of a Stock Appreciation Right granted to
an officer, Director or Consultant, no Stock Appreciation Right shall become
exercisable at a rate less than twenty percent (20%) per year over a period of
five (5) years from the effective date of grant of such Stock Appreciation
Right, subject to the Grantee's continued Service. Subject to the foregoing,
unless otherwise specified by the Administrator in the grant of an Stock
Appreciation Right, any Stock Appreciation Right granted hereunder shall have a
term of ten (10) years from the effective date of grant of the Stock
Appreciation Right.
 Payment of Amount Due. Payment of the amount due upon exercise of a Stock
Appreciation Right shall be made (i) in cash, by check or cash equivalent, (ii)
shares of Stock, (iii) by such other consideration as may be approved by the
Administrator from time to time to the extent permitted by applicable law, or
(iv) by any combination of the foregoing. The Company shall pay the amount due
within thirty (30) days of the exercise of the Stock Appreciation Right.
 Tax Withholding. The Company shall have the right, but not the obligation, to
deduct from the amount due upon exercise of a Appreciation Right an amount equal
to all or any part of the federal, state, local and foreign taxes, if any,
required by law to be withheld by any Participating Company with respect to such
Appreciation Right upon the exercise thereof. Alternatively or in addition, in
its discretion, the Administrator shall have the right to require the Grantee,
through payroll withholding, cash payment or otherwise, to make adequate
provision for any such tax withholding obligations of any Participating Company
arising in connection with the Appreciation Right upon the exercise thereof. The
Company shall have no obligation to pay any amounts due until all of the
Participating Companies' tax withholding obligations have been satisfied by the
Grantee.
          8.6 Adjustments. If the Committee determines, in its sole discretion,
that any distribution, merger, consolidation, reorganization, split-up,
spin-off, subdivision, combination, share exchange, dividend, contribution,
disposition or acquisition (either of equity or assets), warrants or rights
offering to purchase interests in the Company or any Participating Company, or
other extraordinary event affects the Stock Appreciation Rights authorized and
granted under this Plan such that an adjustment in such Stock Appreciation
Rights is required in order to preserve the level of benefits or potential
benefits (without enlargement or dilution of such benefits) intended to accrue
to the Grantees under this Plan, then the Committee, in its sole discretion,
shall make such adjustments in the Stock Appreciation Rights (including
increases or decreases to the Grant Value of a Stock Appreciation Right,
increases or decreases to the number of Stock Appreciation Rights granted and/or
changes to the equity to which the value of a Stock Appreciation Right is tied)
and/or the terms of this Plan relating to the valuation of a Stock Appreciation

11
 

--------------------------------------------------------------------------------

 
Right in such manner as the Committee, in its sole discretion, deems appropriate
and equitable. The Committee may make any such adjustment for all Grantees and
all Stock Appreciation Rights, or the Committee, in its sole discretion, may
make such adjustments only for such Grantees or such Stock Appreciation Rights
as it deems appropriate; provided that any such adjustment is made in compliance
with the requirements of Code Section 409A relating to "stock rights" that do
not constitute nonqualified deferred compensation for purposes of Code Section
409A. In addition, the Committee may, without the consent of any Grantee,
convert or exchange the Stock Appreciation Rights granted pursuant to this Plan
for an equity award that is based on or tied to the value of any person whose
assets include the ownership of 50% or more of the Company; provided that any
such conversion or exchange is made in compliance with the requirements of Code
Section 409A relating to "stock rights" that do not constitute nonqualified
deferred compensation for purposes of Code Section 409A.
          8.7 No Rights as a Shareholder. At no time with the Grantee be
considered a shareholder of the Company or have any rights as a shareholder; the
right to vote or receive dividends or any other rights as a shareholder shall
never exist with respect to a Stock Appreciation Right, notwithstanding the
exercise of the Stock Appreciation Right. Exercise of a Stock Appreciation Right
in any manner shall result in a decrease in the number rights which thereafter
may be available, both for purposes of the Plan and for exercise under the Stock
Appreciation Right, by the number of rights to which the Stock Appreciation
Right is exercised.
          8.8 Buyout Provisions. The Administrator may at any time offer to buy
out, for a payment in cash or shares of Stock, a Stock Appreciation Right
previously granted, based on such terms and conditions as the Administrator
shall establish and communicate to the Grantee at the time that such offer is
made.
 Standard Forms of Grant Agreement.
 General. Unless otherwise provided by the Administrator at the time the Award
is granted, an Award shall comply with and be subject to the terms and
conditions set forth in the standard form of Grant Agreement in effect at the
time of the grant.
 Authority to Vary Terms. The Administrator shall have the authority from time
to time to vary the terms of any of the standard form of Grant Agreement
described in this Section 9 either in connection with the grant or amendment of
an individual Award or in connection with the authorization of a new standard
form or forms; provided, however, that the terms and conditions of any such new,
revised or amended standard form or forms of Grant Agreement are not
inconsistent with the terms of the Plan.
 Change in Control.
          10.1 Definitions.
               (a) An "Ownership Change Event" shall be deemed to have occurred
if any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
shareholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.
               (b) A "Change in Control" shall mean an Ownership Change Event or
a series of related Ownership Change Events (collectively, a "Transaction")
wherein the shareholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company's voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company or the corporation or corporations to
which the assets of the Company were transferred (the "Transferee
Corporation(s)"), as the case may be. For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations. The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.

12
 

--------------------------------------------------------------------------------

 
 Effect of Change in Control on Options. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or parent
corporation thereof, as the case may be (the "Acquiring Corporation"), may
either assume the Company's rights and obligations under outstanding Options or
substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation's stock. In the event the Acquiring Corporation elects not
to assume or substitute for outstanding Options in connection with a Change in
Control, any unexercisable or unvested portions of outstanding Options and any
shares acquired upon the exercise thereof held by Grantees whose Service has not
terminated prior to such date shall be immediately exercisable and vested in
full as of the date ten (10) days prior to the date of the Change in Control.
The exercise or vesting of any Option and any shares acquired upon the exercise
thereof that was permissible solely by reason of this Section 10.2 shall be
conditioned upon the consummation of the Change in Control. Any Options which
are neither assumed or substituted for by the Acquiring Corporation in
connection with the Change in Control nor exercised as of the date of the Change
in Control shall terminate and cease to be outstanding effective as of the date
of the Change in Control. Notwithstanding the foregoing, shares acquired upon
exercise of an Option prior to the Change in Control and any consideration
received pursuant to the Change in Control with respect to such shares shall
continue to be subject to all applicable provisions of the Grant Agreement
evidencing such Option except as otherwise provided in such Grant Agreement.
Furthermore, notwithstanding the foregoing, if the corporation the stock of
which is subject to the outstanding Options immediately prior to an Ownership
Change Event described in Section 10.1(a)(i) constituting a Change in Control is
the surviving or continuing corporation and immediately after such Ownership
Change Event less than fifty percent (50%) of the total combined voting power of
its voting stock is held by another corporation or by other corporations that
are members of an affiliated group within the meaning of Section 1504(a) of the
Code without regard to the provisions of Section 1504(b) of the Code, the
outstanding Options shall not terminate unless the Board otherwise provides in
its discretion.
          10.3 Effect of Change in Control on Restricted Stock. In the event of
a Change in Control, all restrictions then outstanding with respect to shares of
Restricted Stock awarded hereunder shall automatically expire and be of no
further force and effect. The Administrator shall have the authority (and the
Grant Agreement may so provide) to cancel all or any portion of any outstanding
restrictions prior to the expiration of the Restricted Period with respect to
any or all of the shares of Restricted Stock awarded on such terms and
conditions as the Administrator shall deem appropriate.
          10.4 Effect of Change in Control on Stock Appreciation Rights. In the
event of a Change in Control, all outstanding Stock Appreciation Rights shall
become fully vested.
 Provision of Information.
          Unless not required by applicable law, at least annually, copies of
the Company's balance sheet and income statement for the just completed fiscal
year shall be made available to each Grantee and purchaser of shares of Stock
upon the exercise of an Option. The Company shall not be required to provide
such information to key employees whose duties in connection with the Company
assure them access to equivalent information.
 Nontransferability of Awards.
          During the lifetime of the Grantee, an Award shall be exercisable only
by the Grantee or the Grantee's guardian or legal representative. No Award shall
be assignable or transferable by the Grantee, except by will or by the laws of
descent and distribution. Any unauthorized attempt at assignment, transfer,
pledge or other disposition shall be without effect and void ab initio and
without effect.
 Compliance with Securities Law.
          The grant of Awards and the issuance of shares of Stock pursuant to
Awards shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities. Awards may not
be exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Award may be exercised
unless (a) a registration statement under the Securities Act shall at the time
of exercise of the Award be in effect with respect to the shares issuable upon
exercise of the Award or (b) in the opinion of legal counsel to the Company, the
shares issuable upon exercise of the Award may be issued in accordance with the
terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having

13
 

--------------------------------------------------------------------------------

 
jurisdiction the authority, if any, deemed by the Company's legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of any Award or the receipt of any Stock pursuant to
this Plan, the Company may require the Grantee to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.
 Indemnification.
          In addition to such other rights of indemnification as they may have
as members of the Board or officers or employees of a Participating Company,
members of the Board and any officers or employees of the Participating
Companies to whom authority to act for the Board or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys' fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
 Termination or Amendment of Plan.
          The Board may terminate or amend the Plan at any time. However,
subject to changes in applicable law, regulations or rules that would permit
otherwise, without the approval of the Company's shareholders, there shall be
(a) no increase in the maximum aggregate number of shares of Stock that may be
issued under the Plan (except by operation of the provisions of Section 4.3),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, and (c) no other amendment of the Plan that would require approval of
the Company's shareholders under any applicable law, regulation or rule. No
termination or amendment of the Plan may adversely affect any then outstanding
Award or any unexercised portion thereof, without the consent of the Grantee,
unless such termination or amendment is required to enable an Award designated
as an Incentive Stock Option to qualify as an Incentive Stock Option or is
necessary to comply with any applicable law, regulation or rule.
 No Enlargement of Employee Rights.
          This Plan is strictly a voluntary undertaking on the part of the
Company and shall not be deemed to constitute a contract between the Company and
any Grantee to be consideration for, or an inducement to, or a condition of, the
employment of any Grantee. Nothing contained in the Plan shall be deemed to give
the right to any Grantee to be retained as an employee of the Company or any
Participating Company or to interfere with the right of the Company or any
Participating Company to discharge any Grantee at any time.
 Application of Funds.
          The proceeds received by the Company from the sale of Stock pursuant
to Grant Agreements, except as otherwise provided herein, will be used for
general corporate purposes.
 Shareholder Approval.
          The Plan or any increase in the maximum aggregate number of shares of
Stock issuable thereunder as provided in Section 4.1 (the "Authorized Shares")
shall be approved by the shareholders of the Company within twelve (12) months
of the date of adoption thereof by the Board. Awards granted prior to
shareholder approval of the Plan or in excess of the Authorized Shares
previously approved by the shareholders shall become exercisable no earlier than
the date of shareholder approval of the Plan or such increase in the Authorized
Shares, as the case may be.

14
 

--------------------------------------------------------------------------------

 
19. Reservation of Stock.
          The Company, during the term of this Plan, will at all times reserve
and keep available such number of shares of Stock as shall be sufficient to
satisfy the requirements of the Plan. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Stock hereunder, shall relieve the Company of any liability in respect of
the failure to issue or sell such Stock as to which such requisite authority
shall not have been obtained.
20. Information to Grantees and Purchasers.
          The Company shall make available to each Grantee, during the period
such Grantee has one or more Awards outstanding, copies of annual financial
statements. The Company shall not be required to provide such statements to key
employees whose duties in connection with the Company assure their access to
equivalent information.
21. Certain Tax Matters.
          The Administrator may require the holder of any Award or Stock
received pursuant to this Plan to remit to the Company, regardless of when such
liability arises, an amount sufficient to satisfy any Federal, state and local
tax withholding requirements associated with such Award or Stock. The
Administrator may, in its discretion, permit the holder of Stock to satisfy any
such obligation by having withheld from the shares (or where applicable, cash)
to be delivered to the holder of upon exercise of an Option a number of shares
(or, where applicable, amount of cash) sufficient to meet any such withholding
requirement. If a Grantee makes an election under Section 83(b) of the Code with
respect to the receipt of any Award, or disposes of Stock acquired pursuant to
the exercise of an Incentive Stock Option in a transaction deemed to be a
disqualifying disposition under Section 421 of the Code, then, within thirty
(30) days of such Section 83(b) election or disqualifying disposition, the
Participant shall inform the Company of such actions.
22. Shareholder Agreement.
          Upon receipt of any shares of Stock under the Plan, if the Company
requires its shareholders to enter into a shareholder agreement at the time of
their acquisition of Stock, then, as a condition to the receipt of shares under
the Plan, the Administrator may require the holder of an Award to execute and
deliver to the Company a shareholder agreement in substantially the form in use
at the time of exercise or receipt of shares. This requirement shall not apply
if either: (i) the holder of the Award has previously executed and delivered
such shareholder agreement, it is in effect at the time the holder of Award
receives the shares, and the shareholder agreement would cover the shares
received under the Plan; or (ii) such shareholder agreement is no longer in
effect with respect to other holders of Stock.
23. Repurchase Rights.
          The Administrator may, in its discretion, subject any Award to
repurchase rights provisions. The terms and conditions of any repurchase rights
will be established by the Administrator in its sole discretion and shall be set
forth in the Grant Agreement representing the Award. To ensure that shares of
Stock subject to a repurchase right under this Section 21 will be available for
repurchase, the Administrator may require the holder of an Award to deposit the
certificate or certificates evidencing such shares with an agent designated by
the Administrator under the terms and conditions of escrow and security
agreements approved by the Administrator.
24. Right of First Refusal.
          The Administrator may, in its discretion, subject any Award to right
of first refusal provisions. The terms and conditions of any right of first
refusal provisions will be established by the Administrator in its sole
discretion and set forth in the Grant Agreement representing the Award.
25. Non-Exclusivity of the Plan.

          Neither the adoption of the Plan by the Board nor the submission of
the Plan to stockholders of the Company for approval shall be construed as
creating any limitations on the power or authority of the Board to adopt such
other or additional incentive or other compensation arrangements of whatever
nature as the Board may deem necessary or desirable or preclude or limit the
continuation of any other plan, practice or arrangement for the payment of
compensation or fringe benefits to employees generally, or to any class or group
of employees, which the Company or Participating Company now has lawfully put
into effect, including, without limitation, any retirement, pension, savings and
stock purchase plan, insurance, death and disability benefits and executive
short-term or long-term incentive plans.

15
 

--------------------------------------------------------------------------------

 